FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 xQuarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended: June 30, 2011 or ¨Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from: to Commission file number: 1-10686 MANPOWER INC. (d/b/a ManpowerGroup) (Exact name of registrant as specified in its charter) Wisconsin 39-1672779 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 100 Manpower Place Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(414) 961-1000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Shares Outstanding Class at August 3, 2011 Common Stock, $.01 par value 1 ManpowerGroup INDEX Page Number PART I FINANCIAL INFORMATION Item 1 Financial Statements (unaudited) Consolidated Balance Sheets 3-4 Consolidated Statements of Operations 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7-16 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17-27 Item 3 Quantitative and Qualitative Disclosures About Market Risk 28 Item 4 Controls and Procedures 28 PART II OTHER INFORMATION Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 5 Other Information 30 Item 6 Exhibits 31 SIGNATURES 32 EXHIBIT INDEX 33 2 PART I - FINANCIAL INFORMATION Item 1 – Financial Statements (unaudited) ManpowerGroup Consolidated Balance Sheets (Unaudited) (In millions) ASSETS June 30, December 31, CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $119.7 and $111.6, respectively Prepaid expenses and other assets Future income tax benefits Total current assets OTHER ASSETS: Goodwill Intangible assets, less accumulated amortization of $158.2 and $138.1, respectively Other assets Total other assets PROPERTY AND EQUIPMENT: Land, buildings, leasehold improvements and equipment Less:accumulated depreciation and amortization Net property and equipment Total assets $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 3 ManpowerGroup Consolidated Balance Sheets (Unaudited) (In millions, except share and per share data) LIABILITIES AND SHAREHOLDERS’ EQUITY June 30, December 31, CURRENT LIABILITIES: Accounts payable $ $ Employee compensation payable Accrued liabilities Accrued payroll taxes and insurance Value added taxes payable Short-term borrowings and current maturities of long-term debt Total current liabilities OTHER LIABILITIES: Long-term debt Other long-term liabilities Total other liabilities SHAREHOLDERS’ EQUITY: Preferred stock, $.01 par value, authorized 25,000,000 shares, none issued – – Common stock, $.01 par value, authorized 125,000,000 shares, issued 108,775,274 and 108,294,605 shares, respectively Capital in excess of par value Retained earnings Accumulated other comprehensive income Treasury stock at cost, 26,854,791 and 26,535,104 shares, respectively ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 4 ManpowerGroup Consolidated Statements of Operations (Unaudited) (In millions, except per share data) 3 Months Ended 6 Months Ended June 30, June 30, Revenues from services $ Cost of services Gross profit Selling and administrative expenses Operating profit Interest and other expenses Earnings before income taxes Provision for income taxes Net earnings $ Net earnings per share – basic $ Net earnings per share – diluted $ Weighted average shares – basic Weighted average shares – diluted The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 5 ManpowerGroup Consolidated Statements of Cash Flows (Unaudited) (In millions) 6 Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net earnings $ $ Adjustments to reconcile net earnings to net cash used in operating activities: Depreciation and amortization Deferred income taxes ) Provision for doubtful accounts Share-based compensation Excess tax benefit on exercise of stock options ) ) Changes in operating assets and liabilities, excluding the impact of acquisitions: Accounts receivable ) ) Other assets ) ) Other liabilities Cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Acquisitions of businesses, net of cash acquired ) ) Proceeds from the sale of property and equipment Cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net change in short-term borrowings ) Proceeds from long-term debt Repayments of long-term debt ) ) Proceeds from share-based awards Excess tax benefit on exercise of stock options Repurchases of common stock ) - Dividends paid ) ) Cash used in financing activities ) ) Effect of exchange rate changes on cash ) Change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ $ Income taxes paid $ $ Non-cash financing activity: Common stock issued for acquisition $ - $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 6 ManpowerGroup Notes to Consolidated Financial Statements (Unaudited) For the Three Months and Six Months Ended June 30, 2011 and 2010 (In millions, except share and per share data) (1) Basis of Presentation and Accounting Policies Basis of Presentation Certain information and footnote disclosures normally included in the financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although we believe that the disclosures are adequate to make the information presented not misleading. These Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements included in our 2010 Annual Report to Shareholders. The information furnished reflects all adjustments that, in the opinion of management, were necessary for a fair statement of the results of operations for the periods presented. Such adjustments were of a normal recurring nature. Subsequent Events In July 2011, we made an offer to acquire all the shares and voting rights of Proservia SA, a provider of information technology and systems engineering solutions in France, for 14.39 Euro per share in cash. The acquisition is expected to close in late September. We have evaluated other events and transactions occurring after the balance sheet date through our filing date and noted no events that are subject to recognitionor disclosure. (2) Recently Issued Accounting Standards In December 2010, the FASB issued new accounting guidance on business combinations. The new guidance clarifies the acquisition date that should be used for reporting the pro forma financial information disclosures when comparative financial statements are presented. The guidance also expands the supplemental pro forma disclosures. We adopted the guidance prospectively as of January 2011, for our business combinations with an acquisition date on or after January 1, 2011. There was no impact of this adoption on our Consolidated Financial Statements. In May 2011, the FASB issued new accounting guidance on fair value measurement. The new guidance clarifies some existing concepts, eliminates wording differences between U.S. Generally Accepted Accounting Principles (“GAAP”) and International Financial Reporting Standards (“IFRS”), and in some limited cases, changes some principles to achieve convergence between U.S. GAAP and IFRS. The new guidance results in a consistent definition of fair value and common requirements for measurement of and disclosure about fair value between U.S. GAAP and IFRS. It also expands the disclosures for fair value measurements that are estimated using significant unobservable (Level 3) inputs. The guidance is effective for us in 2012 and must be applied prospectively. We do not expect the adoption of this guidance to have a material impact on our Consolidated Financial Statements. In June 2011, the FASB issued new accounting guidance on presentation of comprehensive income. The new guidance requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income, or in two separate but consecutive statements. It eliminates the option to present components of other comprehensive income as part of the statement of shareholders’ equity. The guidance is effective for us in 2012 and must be applied retrospectively. We do not expect the adoption of this guidance to have an impact on our Consolidated Financial Statements. 7 (3) Stock Compensation Plans During the three months ended June 30, 2011 and 2010, we recognized share-based compensation expense of approximately $8.3 and $6.0, respectively, and $16.5 and $11.5 for the six months ended June 30, 2011 and 2010, respectively. The expense relates to grants of stock options, deferred stock units, restricted stock units and performance share units. Consideration received from stock-based awards was $20.0 and $15.6 for the six months ended June 30, 2011 and 2010, respectively. We recognize share-based compensation expense related to grants of share-based awards in Selling and Administrative Expenses on a straight-line basis over the service period of each award. (4) Acquisitions From time to time, we acquire and invest in companies throughout the world, including franchises. The total cash consideration for acquisitions, net of cash acquired, for the six months ended June 30 was $15.2 and $258.5 for 2011 and 2010, respectively. Total consolidated amortization expense related to intangible assets for the remainder of 2011 is expected to be $19.9 and in each of the next five years is expected to be as follows: 2012- $34.6, 2013 - $29.8, 2014 - $24.6, 2015 - $21.3 and 2016 - $18.1. (5) Reorganization Costs We recorded net reorganization costs of $1.6 and $2.5 in the first half of 2011 and 2010, respectively, in Selling and Administrative Expenses, related to severances and office closures and consolidations in several countries. These expenses are net of reversals resulting mainly from larger-than-estimated cost savings from subleasing and lease buyouts as well as lower-than-expected severance costs. During the first half of 2011, we also made payments of $16.1 out of our reorganization reserve. We expect a majority of the remaining $19.7 reserve will be paid in 2011. Changes in the reorganization reserve by reportable segment and Corporate are shown below. This presentation reflects the realignment of our segments. See Note 14 for further information. Americas(1) Southern Europe(2) Northern Europe APME Right Management Corporate Total Balance, January 1, 2011 $ Severance costs, net - - Office closure costs, net - - - (0.7 ) - (0.5 ) Costs paid or utilized (3.2 ) (2.2 ) (2.1 ) - (7.5 ) (1.1 ) (16.1 ) Balance, June 30, 2011 $ - $ (1)Balances were related to the United States. (2)Balance related to France was $5.6 as of January 1, 2011. During the first six months of 2011, France recorded office closure costs of $0.1 and paid/utilized $1.8, leaving a $3.9 liability as of June 30, 2011. Italy had no liability as of January 1, 2011 but recorded severance costs of $0.9 in the first six months of 2011 and paid out $0.4, leaving a $0.5 liability as of June 30, 2011. 8 (6) Income Taxes We recorded income tax expense, at an effective rate of 47.7%, for the three months ended June 30, 2011, as compared to an income tax expense, at an effective rate of 51.5%, for the three months ended June 30, 2010. The 2011 rate was favorably impacted by the overall mix of earnings, primarily an increase to non-U.S. income, while 2010 was unfavorably impacted by an increase in valuation allowances related to losses in certain non-U.S. entities. The 47.7% rate was higher than the U.S. Federal statutory rate of 35%, and we currently expect an annual effective tax rate of approximately 46%, due primarily to the impact of the mix of U.S. and non-U.S. earnings, valuation allowances, other permanent items, repatriations from non-U.S. entities and the French Business Tax. Excluding the impact of the French Business Tax, our tax rate for the three months ended June 30, 2011 would have been approximately 37%. We recorded an income tax expense, at an effective rate of 49.2%, for the first half of 2011, as compared to an income tax expense, at an effective rate of 59.2%, for the first half of 2010. The 2011 rate was favorably impacted by the overall mix of earnings, primarily an increase to non-U.S. income. Excluding the impact of the French Business Tax, our tax rate for the first half of 2011 would have been approximately 37%. As of June 30, 2011, we had gross unrecognized tax benefits of $27.1 recorded in accordance with the current accounting guidance on uncertain tax positions. Our uncertain tax position accrual was related to various tax jurisdictions, including $1.5 of interest and penalties, and related tax benefits of $4.3. As of December 31, 2010, we had gross unrecognized tax benefits of $26.4, including $1.4 of interest and penalties, and related tax benefits of $4.3. The net amount of $22.8 as of June 30, 2011 would favorably affect the effective tax rate if recognized. We do not expect our unrecognized tax benefits to change significantly over the next 12 months. We conduct business globally and, as a result, we are routinely audited by the various tax jurisdictions in which we operate. Generally, the tax years that remain subject to tax examination are 2007 through 2011 for our major operations in the U.S., France, the United Kingdom, Germany, Japan, and Italy. As of June 30, 2011, we are under audit in France, Belgium, Denmark, Italy, Norway, Spain, and the U.S., and we believe that the resolution of these audits will not have a material impact on earnings. There was no significant change in the total unrecognized tax benefits due to the settlement of audits, the expiration of statute of limitations, or for other items during the three months ended June 30, 2011. (7) Net Earnings Per Share The calculation of Net Earnings Per Share – Basic and Net Earnings Per Share – Diluted was as follows: 3 Months Ended 6 Months Ended June 30, June 30, Net Earnings Per Share – Basic: Net earnings available to common shareholders $ Weighted-average common shares outstanding $ Net Earnings Per Share – Diluted: Net earnings available to common shareholders $ Weighted-average common shares outstanding Effect of dilutive securities – stock options Effect of other stock-based awards $ There were 1.7 million and 3.2 million stock-based awards excluded from the calculation of Net Earnings Per Share – Diluted for the three months ended June 30, 2011 and 2010, respectively, and 1.7 million and 2.6 million stock-based awards excluded from the calculation of Net Earnings Per Share – Diluted for the six months ended June 30, 2011 and 2010, respectively, as the exercise price for these awards was greater than the average market price of the common shares during the period. 9 (8) Goodwill and Other Intangible Assets We have goodwill, amortizable intangible assets and intangible assets that do not require amortization, as follows: June 30, 2011 December 31, 2010 Gross Accumulated Amortization Net Gross Accumulated Amortization Net Goodwill $ $
